EXHIBIT 10.1


 
Funding Agreement
 
AGREEMENT made this April 18, 2014, by and between:
 
Oro East Mining, Inc. (OTC: OROE), 7817 Oakport Street, Suite 205, Oakland,
California 94621, hereinafter referred to as OROE
 
AND
 
Wall Street Equities Ltd, Office 23, CNN Building, Media City, Dubai, United
Arab Emirates, hereinafter referred to as FUNDER
 
WHEREAS, OROE is a mining company and is producing gold concentrate in
California,
 
WHEREAS, FUNDER is a company with the ability to raise capital for OROE.
 
WHEREAS, OROE desires to engage FUNDER to raise capital and FUNDER desires to
facilitate the raise of capital under the following terms and conditions.
 
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, it is agreed by the parties hereto as follows:
 
CLAUSE 1:                     DEFINITION
 
In this contract, the following terms shall, unless otherwise specifically
defined, have the following meanings:
 
"U.S. Currency" means the currency of the United States of America freely
transferable from and payable to an external account.
 
CLAUSE 2:                     BOND ISSUE
 
OROE desires to issue $100 million in convertible bonds at an annual interest
rate of 6% to 12.5%. The convertible bond shall be for a period of 10 years. The
sales of these bonds shall be over a period of 90 days, and it is envisaged that
$60 million bond sales shall be concluded within this 90 days from the date of
the agreement.
 
CLAUSE 3:                     SHARES ISSUE AS PAYMENT TO FUNDER
 
As the payment for the services rendered to OROE by the FUNDER, OROE shall issue
1.3 million restricted common shares as allowed by law, and 5.5 million
restricted common shares to the FUNDER. The issues of these shares shall be at
zero cost to the FUNDER. The restricted shares shall become tradable in 6 months
after its issue.
 
All the unrestricted and restricted shares shall be issued to Attorney Nehmeh
Trust Account which will manage the distribution of said shares to various
parties.
 
 
1

--------------------------------------------------------------------------------

 
 
CLAUSE 4:                     FEES
 
OROE shall pay $45,000.00 as administrative fees to the FUNDER. $35,000.00 shall
be for the FUNDER as administrative cost to prepare the documentations for
raising capital, and $10,000.00 shall be for the consultancy fees to Attorney
Nehmeh.
 
This payment shall be made by bank wire transfer to Attorney Joanne C Nehmeh
Trust Account as follows:
 
ACCOUNT NAME: JOANNE C.  NEHMEH
 
ADDRESS: 18100 KOVACS DR. #5, HUNTINGTON BEACH, CA 92648
 
BANK NAME: WELLS FARGO BANK, SAN FRANCISCO, CA
 
ACCOUNT NUMBER: 6939565922
 
ROUTING NUMBER:  121000248
 
SWIFT CODE: WFBIUS6S
 
TEL: 1 714 472 9321
 
CLAUSE 5:                     WAIVER
 
Attorney M. Nehmeh is an active member of the California State Bar and may be
familiar with one or more parties to this agreement. Each party in this
Agreement should consult their own private attorney prior to entering into this
contract. Either party may cancel this Agreement within 3 days. Each party to
this Agreement agrees to waive any conflict of interest and agree to hold
attorney M. Nehmeh harmless.


CLAUSE 6:                     PERFORMANCE BY FUNDER
 
FUNDER agrees that all the unrestricted and restricted common shares issued by
OROE as payments to FUNDER shall be reverted back to OROE or shall be canceled
if FUNDER is not successful in raising $60 million by the sales of the Bond
issue within 120 days after the execution of this Agreement. However, the
administrative fees paid by wire transfer is nonrefundable.
 
CLAUSE 7:                     PROMPT ACTIONS BY OROE
 
OROE agrees to promptly provide the necessary documentations and paper work
needed to do the bond issues and shall promptly issue the common shares as
stated in Clause 3.
 
CLAUSE 8:                     USE OF BOND FUNDS
 
OROE desires that the $60 million of the raised capital shall be used for mining
operational use. Part of the funds shall be used to purchase new machineries and
equipment and new production lines to increase the gold concentrate outputs at
the Carson Hill operation.
 
CLAUSE 9                      NOTICE
 
All notice given under this contract shall be given or confirmed in writing or
via email, and shall be addressed to the parties at the addresses set forth
below or at such other addresses as each party may from time to time notify the
other.
 
 
2

--------------------------------------------------------------------------------

 
 
Notice shall be served by email or facsimile and shall be deemed to be received
upon actual receipt of the email or when well received by recipient's facsimile.
Confirmation of notice shall be sent by airmail and email. A notice with respect
to any change of address shall effective only when actually received.
 
CLAUSE 10                    ASSIGNMENT
 
Neither party may without the prior written consent of the other assign this
contract or any of its right or obligations hereunder to any third party. Any
such purported assignment shall be avoided.
 
CLAUSE 11                    ENTIRE CONTRACT AND MODIFICATION
 
Any modifications of this contract shall not be made except by written agreement
between the parties.
 
CLAUSE 12                    GOVERNING LAW
 
This contract shall be governed by and construed in accordance with the laws of
Hong Kong.  In case of any litigation, the prevailing party shall recover all
its attorney fees, legal and court costs.
 
CLAUSE 13                    VALIDATION AND ALTERATION
 
This Agreement shall become effective when the duly authorized representatives
of OROE and FUNDER sign and seal thereon. Any change, modification in or
addition to the terms and conditions of this Contract shall become effective
when sign and seal by OROE and FUNDER in writing.
 
Oro East Mining, Inc.
 
Authorized
Signature                                                                                     
 
/s/ Tian Q. Chen                               
 
Name: Tian Q. Chen
Position: Chief Executive Officer
Date: April 18, 2014
 


 
Wall Street Equities Ltd.
 
Authorized Signature
 
/s/ Mark Sutter                                 
 
Name: Mark A. Sutter
Position: President & CEO
Date: April 18, 2014
 
 
3

--------------------------------------------------------------------------------

 

